 


109 HR 3752 IH: Gas Price Relief Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3752 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a windfall profit tax on crude oil and to ease gas prices for consumers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gas Price Relief Act of 2005. 
2.Windfall profits tax 
(a)In generalSubtitle E of the Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other excise taxes) is amended by adding at the end the following new chapter: 
 
56Windfall profits on crude oil 
 
Sec. 5896. Imposition of tax. 
Sec. 5897. Windfall profit; removal price; base price; qualified investment. 
Sec. 5898. Special rules and definitions. 
5896.Imposition of tax 
(a)In generalIn addition to any other tax imposed under this title, there is hereby imposed on any integrated oil company (as defined in section 291(b)(4)) an excise tax equal to the excess of— 
(1)the amount equal to 50 percent of the windfall profit from all barrels of taxable crude oil removed from the property during each taxable year, over 
(2)the amount of qualified investment by such company during such taxable year. 
(b)Fractional part of barrelIn the case of a fraction of a barrel, the tax imposed by subsection (a) shall be the same fraction of the amount of such tax imposed on the whole barrel. 
(c)Tax paid by producerThe tax imposed by this section shall be paid by the producer of the taxable crude oil. 
5897.Windfall profit; removal price; base price; qualified investment 
(a)General ruleFor purposes of this chapter, the term windfall profit means the excess of the removal price of the barrel of taxable crude oil over the base price of such barrel. 
(b)Removal priceFor purposes of this chapter— 
(1)In generalExcept as otherwise provided in this subsection, the term removal price means the amount for which the barrel of taxable crude oil is sold. 
(2)Sales between related personsIn the case of a sale between related persons, the removal price shall not be less than the constructive sales price for purposes of determining gross income from the property under section 613. 
(3)Oil removed from property before saleIf crude oil is removed from the property before it is sold, the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613. 
(4)Refining begun on propertyIf the manufacture or conversion of crude oil into refined products begins before such oil is removed from the property— 
(A)such oil shall be treated as removed on the day such manufacture or conversion begins, and 
(B)the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613. 
(5)PropertyThe term property has the meaning given such term by section 614. 
(c)Base price definedFor purposes of this chapter, the term base price means $40 for each barrel of taxable crude oil.  
(d)Qualified investmentFor purposes of this chapter, the term qualified investment means any amount paid or incurred with respect to any qualified facility described in paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to any placed in service date).  
5898.Special rules and definitions  
(a)Withholding and deposit of taxThe Secretary shall provide such rules as are necessary for the withholding and deposit of the tax imposed under section 5896 on any taxable crude oil. 
(b)Records and informationEach taxpayer liable for tax under section 5896 shall keep such records, make such returns, and furnish such information (to the Secretary and to other persons having an interest in the taxable crude oil) with respect to such oil as the Secretary may by regulations prescribe. 
(c)Return of windfall profit taxThe Secretary shall provide for the filing and the time of such filing of the return of the tax imposed under section 5896. 
(d)DefinitionsFor purposes of this chapter— 
(1)ProducerThe term producer means the holder of the economic interest with respect to the crude oil. 
(2)Crude oil 
(A)In generalThe term crude oil includes crude oil condensates and natural gasoline. 
(B)Exclusion of newly discovered oilSuch term shall not include any oil produced from a well drilled after the date of the enactment of the Gas Price Relief Act of 2005, except with respect to any oil produced from a well drilled after such date on any proven oil or gas property (within the meaning of section 613A(c)(9)(A)). 
(3)BarrelThe term barrel means 42 United States gallons. 
(e)Adjustment of removal priceIn determining the removal price of oil from a property in the case of any transaction, the Secretary may adjust the removal price to reflect clearly the fair market value of oil removed. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter. 
(g)TerminationThis chapter shall not apply to taxable crude oil removed after the date which is 1 year after the date of the enactment of this section.. 
(b)Transfer of windfall profit tax receipts to highway trust fundParagraph (1) of section 9503(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , and, and by inserting after subparagraph (E) the following new subparagraph:  
 
(F)section 5896 (relating to windfall profits tax on crude oil).. 
(c)Deductibility of windfall profit taxThe first sentence of section 164(a) of the Internal Revenue Code of 1986 (relating to deduction for taxes) is amended by inserting after paragraph (5) the following new paragraph: 
 
(6)The windfall profit tax imposed by section 5896.. 
(d)Clerical amendmentThe table of chapters for subtitle E of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Chapter 56. Windfall profit on crude oil.. 
(e)Effective date 
(1)In generalThe amendments made by this section shall apply to crude oil removed after the date of the enactment of this Act, in taxable years ending after such date. 
(2)Transitional rulesFor the period ending December 31, 2005, the Secretary of the Treasury or the Secretary's delegate shall prescribe rules relating to the administration of chapter 56 of the Internal Revenue Code of 1986. To the extent provided in such rules, such rules shall supplement or supplant for such period the administrative provisions contained in chapter 56 of such Code (or in so much of subtitle F of such Code as relates to such chapter 56). 
3.Reduction of fuel taxes on highway motor fuels 
(a)In generalSection 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on motor and aviation fuels) is amended by adding at the end the following new subsection: 
 
(f)Reduction of highway motor fuel taxes 
(1)In generalDuring the reduction period, the rate of tax imposed by section 4041 (other than subsection (d) thereof) or 4081(a)(2)(A) on highway motor fuel shall be reduced by 10 cents per gallon. 
(2)Definitions and special ruleFor purposes of this subsection— 
(A)Reduction periodThe term reduction period means the 1-year period beginning on the date of enactment of the Gas Price Relief Act of 2005. 
(B)Highway motor fuelThe term highway motor fuel means any fuel subject to tax under section 4041 or 4081 other than aviation gasoline and aviation-grade kerosene.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
4.Maintenance of trust funds deposits; amounts appropriated to trust funds treated as taxes 
(a)In generalThere is hereby appropriated (out of any money in the Treasury not otherwise appropriated) to the Highway Trust Fund an amount equal to the excess (if any) of— 
(1)the amount (but for this subsection) of reduced revenues received in the Highway Trust Fund as a result of a reduction in a rate of tax by reason of section 4081(f)(1) of the Internal Revenue Code of 1986 (as added by section 3 of this Act), over 
(2)amounts appropriated to the Highway Trust Fund by section 9503(b)(1)(F) of the Internal Revenue Code of 1986 (relating to windfall profits tax on crude oil). 
(b)Special rulesAmounts appropriated by subsection (a) to the Highway Trust Fund— 
(1)shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred had section 3 of this Act not been enacted, and 
(2)shall be treated for all purposes of Federal law as taxes received under the appropriate section referred to in such section 4081(f)(1). 
5.Floor stock refunds 
(a)In generalIf— 
(1)before the tax rate reduction date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any highway motor fuel, and 
(2)on such date such fuel is held by a dealer and has not been used and is intended for sale,there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this section referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the tax which would be imposed on such fuel had the taxable event occurred on such date. 
(b)Time for filing claimsNo credit or refund shall be allowed or made under this section unless— 
(1)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the tax rate reduction date based on a request submitted to the taxpayer before the date which is 3 months after the tax rate reduction date by the dealer who held the highway motor fuel on such date, and 
(2)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund. 
(c)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this section with respect to any highway motor fuel in retail stocks held at the place where intended to be sold at retail. 
(d)DefinitionsFor purposes of this section— 
(1)Tax rate reduction dateThe term tax rate reduction date means the first day of the reduction period (as defined in section 4081(f) of the Internal Revenue Code of 1986 (as added by section 3 of this Act)). 
(2)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code. 
(e)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this section. 
6.Floor stocks tax 
(a)Imposition of taxIn the case of any highway motor fuel which is held on the tax restoration date by any person, there is hereby imposed a floor stocks tax equal to the excess of the tax which would be imposed on such fuel had the taxable event occurred on such date over the tax (if any) previously paid (and not credited or refunded) on such fuel.  
(b)Liability for tax and method of payment 
(1)Liability for taxThe person holding highway motor fuel on the tax restoration date to which the tax imposed by subsection (a) applies shall be liable for such tax. 
(2)Method of paymentThe tax imposed by subsection (a) shall be paid in such manner as the Secretary shall prescribe. 
(3)Time for paymentThe tax imposed by subsection (a) shall be paid on or before the 45th day after the tax restoration date. 
(c)DefinitionsFor purposes of this section— 
(1)Tax restoration dateThe term tax restoration date means the first day after the reduction period (as defined in section 4081(f) of the Internal Revenue Code of 1986). 
(2)Highway motor fuelThe term highway motor fuel has the meaning given to such term by section 4081(f) of such Code.  
(3)Held by a personA highway motor fuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made). 
(4)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. 
(d)Exception for exempt usesThe tax imposed by subsection (a) shall not apply to any highway motor fuel held by any person exclusively for any use to the extent a credit or refund of the tax is allowable for such use. 
(e)Exception for certain amounts of fuel 
(1)In generalNo tax shall be imposed by subsection (a) on any highway motor fuel held on the tax restoration date by any person if the aggregate amount of such highway motor fuel held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this paragraph. 
(2)Exempt fuelFor purposes of paragraph (1), there shall not be taken into account any highway motor fuel held by any person which is exempt from the tax imposed by subsection (a) by reason of subsection (d). 
(3)Controlled groupsFor purposes of this section— 
(A)Corporations 
(i)In generalAll persons treated as a controlled group shall be treated as 1 person. 
(ii)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection. 
(B)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control if 1 or more of such persons is not a corporation. 
(f)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this section, apply with respect to the floor stock taxes imposed by subsection (a) to the same extent as if such taxes were imposed by such sections. 
 
